IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
JULIE CREWS, Wife,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D14-0083
BRYAN A. CREWS, Husband,

      Appellee.

_____________________________/

Opinion filed August 5, 2014.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Julie Crews, pro se, Appellant.

Bryan A. Crews, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and MARSTILLER, JJ., CONCUR.